BraNNON, Judge:
Beese Blizzard was attached by the person by the sheriff of Wood county under a process ordered by a committee- of the House of Delegates sitting during the recess of the Legislature, to answer before that committee for contempt in refusing to appear before that committee as a witness, and he sued out a writ of habeas corpus, which was dismissed by the circuit court of Wood county, and he remanded to the sheriff’s custody. He sued out a writ of error from this Court which we now decide. The case is precisely similar to that of Ex parte Caldwell decided on the same day with this case. Both Caldwell and Blizzard were attached under the same process and for the same cause. The same proceedings were had in both cases. The decision of one fully controls the principles involved in the other, and it is sufficient to refer to the opinion in that case for the reasons of decision in this case.
The judgment is reversed, Blizzard discharged from custody, and the writ of habeas corpus dismissed.

JReversed.